         Case 1:17-cv-01545-LAK Document 165 Filed 10/07/19 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                               x
In re AMTRUST FINANCIAL SERVICES,              : Civil Action No. 1:17-cv-01545-LAK
INC. SECURITIES LITIGATION                     :
                                               : CLASS ACTION
                                               :
This Document Relates To:                      : ORAL ARGUMENT REQUESTED
                                               :
       ALL ACTIONS.                            :
                                               x


               DECLARATION OF DAVID A. ROSENFELD IN SUPPORT
                 OF PLAINTIFFS’ MOTION FOR LEAVE TO AMEND


I, David A. Rosenfeld, declare as follows:

       1.      I am a partner with the law firm of Robbins Geller Rudman & Dowd LLP,

attorneys for Lead Plaintiff New England Carpenters Guaranteed Annuity and Pension Funds in

the above captioned matter. I respectfully submit this Declaration in support of Plaintiffs’

Motion for Leave to Amend.

       2.      Attached hereto as Exhibit 1 is a true and correct copy of the [Proposed] Third

Consolidated Amended Complaint for Violations of the Federal Securities Laws.

       3.      Attached hereto as Exhibit 2 is a true and correct copy of a redline comparison of

the [Proposed] Third Consolidated Amended Complaint for Violations of the Federal Securities

Laws to the Consolidated Second Amended Complaint for Violations of the Federal Securities

Laws filed in this action on November 26, 2018 (ECF No. 140).

       4.      Attached hereto as Exhibit 3 is a true and correct copy of the Securities and

Exchange Commission’s October 12, 2018 Order Instituting Public Proceedings Pursuant to

Section 4C of the Securities Exchange Act of 1934 and Rule 102(e) of the Commission’s Rules

of Practice, Making Findings and Imposing Remedial Sanctions from In the Matter of Richard J.
         Case 1:17-cv-01545-LAK Document 165 Filed 10/07/19 Page 2 of 3



Bertuglia, CPA, John W. Green, CPA, and Lev Nagdimov, CPA, Administrative Proceeding File

No. 3-18868.

       5.      Attached hereto as Exhibit 4 is a true and correct copy of the Consolidated Second

Amended Complaint for Violations of the Federal Securities Laws filed in this action on

November 26, 2018, ECF No. 140, which is being provided in accordance with the Court’s

individual practices.

DATED: October 7, 2019

                                                          /s/ David A. Rosenfeld
                                                         DAVID A. ROSENFELD




                                              -2-
         Case 1:17-cv-01545-LAK Document 165 Filed 10/07/19 Page 3 of 3



                                     CERTIFICATE OF SERVICE

       I, David A. Rosenfeld, hereby certify that on October 7, 2019, I authorized a true and

correct copy of the foregoing document to be electronically filed with the Clerk of the Court

using the CM/ECF system, which will send notification of such public filing to all counsel

registered to receive such notice.

                                                        /s/ David A. Rosenfeld
                                                       DAVID A. ROSENFELD
